DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on November 11, 2019.  Claims 3-8 and 10 have been amended.

Claim Rejections - 35 USC § 112
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Regarding claim 5, claim 5 recites the broad recitation “the rolling shutter camera having an aperture angle between 100 degrees and 140 degrees”, the claim also recites “preferably between 110 degrees and 130 degrees” and further recites 

Regarding claim 6, claim 6 recites the broad recitation “the global shutter camera having an aperture angle between 15 degrees and 35 degrees”, the claim also recites “preferably between 20 degrees and 30 degrees” and further recites “and, particularly preferably, of 25 degrees” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites “The camera system (10) according to claim 1, the camera system (10) being designed in such a way that the resolution in the area of overlap (6) of the cameras (11, 12) is upscaled by interpolation of the resolution 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stein, US 2014/0198184 A1 in view of Yoon, KR 101610512.
Regarding claim 1, Stein discloses a camera system (Figs. 1a-1c), in particular a stereo camera system, for a driver assistance system (See figs. 1a-1c; ¶ 0037), 
comprising a first camera (110) having a first aperture angle (See fig. 2a: 210) and a second camera (120) having a second aperture angle (230), the first camera (110) producing a wide-angle camera image (¶ 0062-0064) and the second camera (120) producing a telephoto camera image (¶ 0062-0064), the two camera images having an area of overlap (See fig. 2a; ¶ 0064), 
wherein the first camera (110) is a rolling shutter camera (¶ 0040) and the second camera (12) is a rolling shutter camera, the camera system (10) being designed in such a way that the two cameras (11, 12) are synchronized (¶ 0064-0065).
Stein fails to teach that the first camera is a global shutter camera.
However, Yoon discloses a stereo camera system comprising a first camera, which is a rolling shutter camera, and a second camera, which is a global shutter camera (See ¶ 13 in page 2) wherein the second camera would capture a region of interest while the first camera would capture an image of the entire scene (¶ 20-23 in page 2).  Yoon discloses that the combination of the first camera having a rolling shutter operation with the camera having global shutter operation would allow obtaining more information on the movement trend of a region of interest and would also allow control of the frame rate of the captured image (¶ 13-17 in page 2).
Thus, taking the combined teaching of Stein in view of Yoon as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to modify the teaching of Stein to use a camera having a global shutter operation as the first camera with the motivation of obtaining more information 
Regarding claim 2, the combined teaching of Stein in view of Yoon further teaches that the rolling shutter camera being designed to trigger the synchronization (See Stein, ¶ 0067, 0073).

Regarding claim 3, the combined teaching of Stein in view of Yoon further teaches that the camera system being designed in such a way that the global shutter of the telephoto camera image is synchronized to the center of the area of overlap (Stein, ¶ 0068-0069 and Yoon, ¶ 33-34 in page 3).

Regarding claim 4, the combined teaching of Stein in view of Yoon further teaches the camera system being designed, in the event of an object which is relevant with respect to the driving situation being recognized in the area of overlap (Stein, ¶ 0057, 0040, 0147; Yoon, ¶ 13-17 in page 2), to synchronize the global shutter of the telephoto camera image such that it is triggered if the recognized object is exposed in the wide-angle camera image (Stein, ¶ 0057, 0040, 0147; Yoon, ¶ 13-17 in page 2).

Regarding claim 5, the combined teaching of Stein in view of Yoon further teaches the rolling shutter camera having an aperture angle between 100 degrees and 140 degrees, preferably between 110 degrees and 130 degrees and, particularly preferably, of 120 degrees (Note that Stein discloses the use of a camera that can go from 46𝇈 FOV to 180𝇈 FOV; See ¶ 0040).

Regarding claim 6, the combined teaching of Stein in view of Yoon further teaches the global shutter camera having an aperture angle between 15 degrees and 35 degrees preferably between 20 degrees and 30 degrees and, particularly preferably, of 25 degrees (Note that Stein discloses the use of a camera that can have a FOV of 40 degrees, 30 degrees, 26 degrees, 23 degrees, 20 degrees or less; See ¶ 0045).

Regarding claim 7, the combined teaching of Stein in view of Yoon further teaches the global shutter camera having a resolution in pixels, which is twice as high as that of the rolling shutter camera.

Regarding claim 8, the combined teaching of Stein in view of Yoon further teaches the camera system being designed in such a way that a trigger signal is output to an illumination source, which can be operated in a pulsed manner such that the illumination source is operated synchronously with the global shutter camera (See Yoon, ¶ 26-27 in page 2).

Regarding claim 9, the combined teaching of Stein in view of Yoon further teaches that the camera system comprising the illumination source which can be operated in a pulsed manner and the illumination source being designed to provide illumination in the invisible wavelength range (infrared) (See Yoon, ¶ 26-27 in page 2).

Regarding claim 11, Stein discloses a method for synchronizing a camera system (Figs. 1a-1c), in particular a stereo camera system, for a driver assistance system, comprising a first camera (110) having a first aperture angle (See fig. 2a: 210) and a second camera (120) having a second aperture angle (See fig. 2a: 230), the first camera (110) producing a wide-angle camera image (¶ 0062-0064) and the second camera (120) producing a telephoto camera image (¶ 0062-0064), the two camera images (2,3) having an area of overlap (See fig. 2a; ¶ 0064), wherein the first camera (110) is a rolling shutter camera (¶ 0040) and the second camera is a rolling shutter camera (¶ 0040), the global shutter camera being synchronized to a time at which a specific pixel of the rolling shutter camera is exposed in the area of overlap (¶ 0064-0065, 0068-0069 and 0073).
Stein fails to teach that the second camera is a rolling global shutter camera.
However, Yoon discloses a stereo camera system comprising a first camera, which is a rolling shutter camera, and a second camera, which is a global shutter camera (See ¶ 13 in page 2) wherein the second camera would capture a region of interest while the first camera would capture an image of the entire scene (¶ 20-23 in page 2).  Yoon discloses that the combination of the first camera having a rolling shutter operation with the camera having global shutter operation would allow obtaining more information on the movement trend of a region of interest and would also allow control of the frame rate of the captured image (¶ 13-17 in page 2).
Thus, taking the combined teaching of Stein in view of Yoon as a whole, it would have been obvious to one of an ordinary skill in the art at the time the invention was made to modify the teaching of Stein to use a camera having a global shutter operation .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stein, US 2014/0198184 A1 in view of Yoon, KR 101610512 and further in view of House, US Patent 6,847,392 B1.
Regarding claim 10, although the combined teaching of Stein in view of Yoon does not teach the camera system being designed in such a way that the resolution in the area of overlap of the cameras is upscaled by interpolation of the resolution of the wide-angle camera image, House discloses the concept of providing a first camera with a first field of view and a second camera with a second field of view (See cameras 3 and 4 in fig. 1), the first field of view being different than the second field of view (one camera has a narrow field of view and the second has a wide field of view; see figs. 1 and 2); House further discloses that a first image captured by the first camera is enlarged by interpolation so that the resolution of an overlapping area of the image matches that of a second image captured by the second camera (Col. 9, lines 46-57).  Thus taking the combined teaching of Stein in view of Yoon and further in view of House as a whole, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the area of overlap between images being interpolated with the motivation of having the area of overlap between images matches the resolution and allow calculation of depth values as a depth image as suggested by House (Col. 9, lines 58-64).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
February 13, 2021